           Case 1:20-cr-00071-PKC Document 37 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                       20-cr-71 (PKC)

                -against-
                                                                          ORDER
DAVID PALMA,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The sentencing proceeding will take place as scheduled on Wednesday, April 14 at

3 p.m. in Courtroom 11D. To facilitate access to the courthouse on the day of the conference,

follow the instructions attached to this Order.

               Members of the public may access an audio feed of the proceeding through the

following numbers:

                Call-in:                          (888) 363-4749

                Access Code:                      3667981

                SO ORDERED.




Dated: New York, New York
       April 7, 2021
        Case 1:20-cr-00071-PKC Document 37 Filed 04/07/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               2
